DETAILED ACTION

In response to the Amendment filed July 19, 2022

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Duda (US 7,159,328) in view of Moore Jr. (US Pub. No. 2001/0049879).

	With regards to claim 8, Duda discloses an alignment tool, comprising a vertical member (18) that is configured to abut a piece of equipment to be aligned (See Figure 1); and a plurality of horizontal members (22, 24) attached to the vertical member (18), at least one of the horizontal members (22) comprising at least one alignment mark (36) on a top surface thereof (Figure 3). 

Duda does not disclose the alignment tool is configured to interact with a laser beam emitted by a laser source as recited in claim 8. Duda does not disclose the trapezoidal shape as recited in claim 11. Duda does not disclose the broken line as recited in claim 13.

Regarding claim 8: Moore Jr. discloses a laser level tool comprising a vertical and a horizontal member (22, 24) configured to interact with a laser beam emitted by a laser source (50, 52) such that the vertical and/or horizontal member is in alignment when the alignment mark (62) is aligned with the laser beam in order to align a specified surface or point with a distant surface or point and create a parallel or perpendicular reference line from a specified surface or point (See Paragraph [0003]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Duda by providing a laser source (50/52) as taught by Moore Jr. in order to align a specified surface or point with a distant surface or point and create a parallel or perpendicular reference line from a specified surface or point (See Paragraph [0003]).
  
	In regards to claim 9, the combination of Duda and Moore Jr. discloses an alignment tool wherein the horizontal members (22, 24) are slidably attached to a lower surface of the vertical member (See Figure 4, column 7, lines 60 – 67). 

Referring to claim 10, the combination of Duda and Moore Jr. sets forth an alignment tool wherein the horizontal members (22, 24) are attached to sides of the vertical member (See Figure 4).
  
In regards to claim 11, the combination of Duda and Moore Jr. teaches an alignment tool wherein the vertical member (18) has a rectangular shape (Figure 2). The use of a trapezoidal shape on the vertical member, absent any criticality, is only considered to be obvious modifications of the shape or configuration of the vertical member shape disclosed by Duda and Moore Jr. as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 ( CCPA 1976 ).

Regarding claim 12, the combination of Duda and Moore Jr. shows an alignment tool wherein the reference marker (36) comprises a solid line which is provided to each bubble level (36) to indicate levelness. 

With regards to claim 13: the combination of Duda and Moore Jr. teaches an alignment tool wherein the reference marker (36) comprises a solid line provided to each bubble level. The use of the particular type of reference marker claimed by applicant, i.e., broken line, absent any criticality, is considered to be nothing more than a choice of engineering skill, choice or design because the use of the particular type of reference marker  process by Applicant is considered to be nothing more than the use of one of numerous and well known alternate types of reference markers that a person having ordinary skill in the art would have been able to provide using routine experimentation in order to set a reference parameter as already suggested by Austin.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 6 are allowable over the Prior Art of Record because it fails to teach or suggest a chalk line marking apparatus comprising a crank comprising an angled shaft and at least one crank knuckle; a pin hingedly connecting said at least one handle knuckle and said at least one crank knuckle so that said handle base is configured to rotate about said crank; a trigger comprising a trigger bottom, a trigger actuator, a front trigger flange, a rear trigger flange, a trigger shaft, a cord entry aperture, a cord cavity located on said trigger bottom, and an angled cord cavity channel that extends at an angle between said cord cavity aperture and said cord cavity; a trigger spring having one end disposed on said trigger shaft, and an opposite end of said trigger spring disposed on a spring stop shaft located on said left housing, wherein said trigger spring is configured to bias said trigger in a downward direction towards a surface to be marked so that said chalk line marking apparatus marks a chalk line on a surface in combination with the remaining limitations of the claims.




Claims 15 - 20 are allowable over the Prior Art of Record because it fails to teach or suggest a method for equipment alignment, comprising the steps of  positioning a first reference generator generating a first reference within an area to have equipment aligned within; aligning an alignment tool comprising a vertical member and a plurality of horizontal members attached to the vertical member with the reference generated by the reference generator; and positioning a piece of equipment adjacent to the vertical member in combination with the remaining limitations of the claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant but fail to teach the combination as claimed:
Grover (US Pub. No. 2012/0148349)
Lampi et al. (US 7,335,280)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
October 3, 2022





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861